In re Zatzkis, Ralph; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “G”, No. 89-2375; to the Court of Appeal, Fourth Circuit, No. 90CW-2005.
Granted in part. The portion of the judgment ordering post-judgment alimony beginning on the date of the judgment of divorce was premature. La. Civ. Code art. 160 provides for permanent alimony only after divorce. Therefore, the judgment is set aside insofar as it ordered permanent alimony. However, the trial court may use the evidence from the alimony hearing in deciding the alimony issue at the time of the hearing on the divorce, but the right of both parties is reserved to introduce additional evidence before the alimony judgment is rendered.